 


109 HR 3959 IH: Corporate Patriot Enforcement Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3959 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Neal of Massachusetts (for himself, Mr. McDermott, Mr. Lewis of Georgia, Ms. DeLauro, Mr. Thompson of California, Mr. Doggett, Mr. Levin, Mr. Emanuel, Mr. Stark, Mr. Visclosky, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent corporate expatriation to avoid United States income taxes. 
 
 
1.Short titleThis Act may be cited as the Corporate Patriot Enforcement Act of 2005.  
2.Prevention of corporate expatriation to avoid United States income tax 
(a)In generalParagraph (4) of section 7701(a) of the Internal Revenue Code of 1986 (defining domestic) is amended to read as follows: 
 
(4)Domestic 
(A)In generalExcept as provided in subparagraph (B), the term domestic when applied to a corporation or partnership means created or organized in the United States or under the law of the United States or of any State unless, in the case of a partnership, the Secretary provides otherwise by regulations. 
(B)Certain corporations treated as domestic 
(i)In generalThe acquiring corporation in a corporate expatriation transaction shall be treated as a domestic corporation. 
(ii)Corporate expatriation transactionFor purposes of this subparagraph, the term corporate expatriation transaction means any transaction if— 
(I)a nominally foreign corporation (referred to in this subparagraph as the acquiring corporation) acquires, as a result of such transaction, directly or indirectly substantially all of the properties held directly or indirectly by a domestic corporation, and 
(II)immediately after the transaction, more than 80 percent of the stock (by vote or value) of the acquiring corporation is held by former shareholders of the domestic corporation by reason of holding stock in the domestic corporation. 
(iii)Lower stock ownership requirement in certain casesSubclause (II) of clause (ii) shall be applied by substituting 50 percent for 80 percent with respect to any nominally foreign corporation if— 
(I)such corporation does not have substantial business activities (when compared to the total business activities of the expanded affiliated group) in the foreign country in which or under the law of which the corporation is created or organized, and 
(II)the stock of the corporation is publicly traded and the principal market for the public trading of such stock is in the United States. 
(iv)Partnership transactionsThe term corporate expatriation transaction includes any transaction if— 
(I)a nominally foreign corporation (referred to in this subparagraph as the acquiring corporation) acquires, as a result of such transaction, directly or indirectly properties constituting a trade or business of a domestic partnership, 
(II)immediately after the transaction, more than 80 percent of the stock (by vote or value) of the acquiring corporation is held by former partners of the domestic partnership or related foreign partnerships (determined without regard to stock of the acquiring corporation which is sold in a public offering related to the transaction), and 
(III)the acquiring corporation meets the requirements of subclauses (I) and (II) of clause (iii). 
(v)Special rulesFor purposes of this subparagraph— 
(I)a series of related transactions shall be treated as 1 transaction, and 
(II)stock held by members of the expanded affiliated group which includes the acquiring corporation shall not be taken into account in determining ownership. 
(vi)Other definitionsFor purposes of this subparagraph— 
(I)Nominally foreign corporationThe term nominally foreign corporation means any corporation which would (but for this subparagraph) be treated as a foreign corporation. 
(II)Expanded affiliated groupThe term expanded affiliated group means an affiliated group (as defined in section 1504(a) without regard to section 1504(b)). 
(III)Related foreign partnershipA foreign partnership is related to a domestic partnership if they are under common control (within the meaning of section 482), or they shared the same trademark or tradename.. 
(b)Effective dates 
(1)In generalThe amendment made by this section shall apply to corporate expatriation transactions completed after September 11, 2001. 
(2)Special ruleThe amendment made by this section shall also apply to corporate expatriation transactions completed on or before September 11, 2001, but only with respect to taxable years of the acquiring corporation beginning after December 31, 2005. 
 
